Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 12-15 are allowed.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and apparatus for configuring a security module connected to a telecommunication terminal in a framework of a multi-SIM offer.  Each independent claim identifies the uniquely distinct features, “…allocating a set of N activation codes corresponding to a subscription comprising a plurality of N profiles to be allocated to a set of N respective terminals, each of the N activation codes including an address of an access server that a terminal can contact in order to download a profile to be installed in said terminal.” 
“…wherein, before the current profile Is allocated to the current terminal, data from the received at the control server by transmitting via the access server and, once the current profile is allocated to the current terminal, the control server sends data for installing the current profile in the current terminal to fee access server for transmission to the current terminal by the access server.”
As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
Schell et al. US 20160044495 teaches, methods and apparatus for managing multiple user access control entities or clients. For example, in one embodiment, a “wallet” of electronic subscriber identity modules (eSIMs) may be stored and used at a user device and/or distributed to other devices for use thereon. In another embodiment, a networked server may store and distribute eSIM to a plurality of user devices in communication therewith. A database of available eSIM is maintained at the wallet entity and/or at the network which enables request for a particular eSIM to be processed and various rules for the distribution thereof to be implemented. Schell fails to teach the underlined limitations above.
Cha et al. US 20160241537 teaches, a method of transferring a profile by an electronic device and an electronic device supporting the same are provided. The electronic device includes a secure memory that installs and deletes at least one profile, a profile manager module that performs an authentication procedure about a target electronic device based on device information of the target electronic device and profile information of a target profile, when a profile transfer event about a target profile of the at least one profile installed on the secure memory occurs, and a communication interface that transfers the target profile based on an authentication result about the target electronic device. Cha fails to teach the underlined limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schouler US 20200021975 teaches a method implemented by a control server for configuring a security module connected to a telecommunication terminal. In particular, the control server allocates a unique activation code corresponding to a subscription including a plurality of N profiles to allocate to a fleet of N respective terminals. Thus the control server: a) after activation of the code with a first terminal, allocates a profile to the first terminal and records the profile allocation to the first terminal, and b) for a new profile allocation request corresponding to the activation code, repeats step a) if the N profiles have not already been allocated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Mirza Israr Javed/               Examiner, Art Unit 2437              



/MATTHEW SMITHERS/               Primary Examiner, Art Unit 2437